Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                      September 21, 2021




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                        DIVISION II
 In the Matter of the Marriage of                                   No. 53793-1-II

 DAHLYLA LANG-KNIGHT,

                               Respondent,                   UNPUBLISHED OPINION

        and

 CHRISTOPHER KNIGHT,

                               Appellant.



       MAXA, J. – Christopher Knight appeals the trial court’s entry of a dissolution decree,

findings of fact and conclusions of law, final parenting plan, and child support order. The

parenting plan designated Knight’s former wife, Dahlyla Lang-Knight, as the primary residential

parent and imposed restrictions on Knight’s decision making authority under RCW

26.09.191(3)(e).

       We hold that (1) substantial evidence supports the trial court’s finding that Knight

engaged in abusive use of conflict, and (2) we will not consider Knight’s other assignments of

error because he failed to provide any argument regarding them. Accordingly, we affirm the trial

court’s dissolution orders.
No. 53793-1-II


                                              FACTS

Background

       Knight and Lang-Knight married in 2011. They had two children together, AK and EK,

who were seven and five years old when Lang-Knight filed a petition for dissolution. Lang-

Knight also had an older son, AL, from a previous marriage.

       Lang-Knight was a stay-at-home mother from the time that AK was born until 2016,

when she returned to the workforce as a full-time caregiver. She later started a cleaning business

and took over some of her sister Tamara Bertrand’s clients. Knight worked as a fabricator until

he was fired in 2013. He subsequently worked on and off at three different fabrication

companies, driving for Lyft, and as a substitute para-educator.

       In March 2018, Lang-Knight filed a petition for dissolution of the marriage and a

proposed temporary parenting plan. The proposed temporary parenting plan alleged that Knight

had emotionally abused AK and EK, had a history of domestic violence, and had assaulted

someone at home. The trial court subsequently entered a temporary parenting plan that

designated Lang-Knight as the primary custodian of the children and the sole decision-maker

relating to AK and EK’s schooling and health care.

       In August, the trial court assigned a family court services evaluator, Terry Vetter, to

conduct an investigation with respect to Knight and Lang-Knight’s family and a parenting plan.

The court order included investigating Knight and Lang-Knight’s mental health issues,

determining who should be assigned the primary parent, determining a residential schedule, and

determining whether any RCW 26.09.191 restrictions should apply.

       In July 2019, the trial court held a two-day bench trial on the petition for dissolution, final

parenting plan, and final child support order. Lang-Knight asked to be made the primary




                                                 2
No. 53793-1-II


residential parent with Knight having visitation rights, while Knight requested joint custody.

Knight was self-represented at trial and Lang-Knight was represented by an attorney.

Bertrand Testimony

       Bertrand testified about the state of Knight and Lang-Knight’s family dynamics. She

stated that she often acted as a mediator between Knight and Lang-Knight to get them to stop

fighting and to discuss important matters. She also testified that Knight was unwilling to get a

job, did not keep the house clean while he stayed at home, and that Knight would work on his

computer in a different room while AK and EK entertained themselves in the main part of the

house. Bertrand stated that Lang-Knight was an attentive mother and very involved with AK and

EK’s lives.

Vetter Testimony

       Vetter testified about the evaluation he made regarding Knight and Lang-Knight. He

stated that he found no basis for allegations of domestic abuse or child abuse and that the

children were doing well in school. Vetter did not recommend any RCW 26.09.191 restrictions

based on either Knight or Lang-Knight’s mental health.

       Vetter stated that both Knight and Lang-Knight indicated to him that there was some

conflict between them and that they did not have the ability to cooperatively parent. Because of

the conflict between the two parents, Vetter did not recommend that the trial court adopt the

proposed shared parenting schedule in Knight’s proposed parenting plan. Vetter explained that a

shared-type residential program or parenting plan was not in the children’s best interest when

there is conflict between the parents. He stated that a shared-type parenting plan in that scenario

typically resulted in children having more difficulties and aligned children with one parent over

another parent.




                                                 3
No. 53793-1-II


       Vetter ultimately recommended that Lang-Knight be designated as the primary residential

parent because she already had been performing that function, had her family nearby as a support

system, and unlike Knight, had not been diagnosed with depression and adult attention deficit

disorder.

       Vetter noted that there was conflict between Knight and Lang-Knight regarding the

telephone communication provision in the temporary parenting plan. As a result, he

recommended that the final parenting plan include a specific time on specific days that Knight

could call AK and EK for 30 minutes. Vetter testified that it would be within the scope of his

recommendation if Knight provided cell phones to AK and EK so long as they used the cell

phones within the telephone communication schedule.

       Vetter recommended that Knight and Lang-Knight use a shared notebook or

technological application to communicate information related to their children rather than emails

because emails were a source of conflict for the parents.

Lang-Knight Testimony

       Lang-Knight requested that the court adopt an abusive use of conflict finding. She

testified that Knight sent hostile emails that caused her stress and were not beneficial to raising

their daughters. She explained that she attempted to communicate with Knight through Vetter’s

recommended notebook, but that Knight refused to return the notebook to her. She also stated

that Knight did not follow the recommendation to not contact her except for purposes of

facilitating telephone contact or to discuss the children’s issues. Lang-Knight stated that even

after court orders, Knight sent her emails with disparaging comments or other unrelated matters.

       Lang-Knight testified that Knight did not follow the recommendation regarding the

telephone contact. Instead, he provided a cell phone to their children, remotely turned on the




                                                  4
No. 53793-1-II


location tracker application to check their location, and texted and called their children on their

cell phones whenever he wanted. After Lang-Knight returned the cell phones to Knight, he

attempted to communicate with their children through Lang-Knight and AL, demanded that

Lang-Knight allow their children to play computer games with him whenever he wanted, and

demanded that he be allowed to speak with their children outside of the established times. When

Lang-Knight asked Knight to stop contacting AL to communicate with AK and EK, he

responded that he would contact AL whenever he wanted to.

       Lang-Knight also stated that Knight would show up at school events when it was Lang-

Knight’s turn to have the children. She explained that Knight would take over at school events

to the point where Lang-Knight could not participate in things with their children. She stated

that one time, this caused extreme anxiety to AK, causing her to cry in a corner and asking Lang-

Knight if they could go home. Lang-Knight explained that she did not feel comfortable visiting

the children at lunch time on the off-chance that Knight also would be there.

       Lang-Knight asked that Knight be limited to reasonable visitations during school

lunchtime because he would visit the girls for lunch or volunteer at school up to four times a

week. She stated that it was disruptive for the girls to have Knight there that often because they

were unable to socialize with their friends during lunch.

       Lang-Knight stated that when she asked Knight where he was living after he was evicted,

he sent an angry email refusing to tell her his address in violation of the temporary parenting

plan. When Lang-Knight sought an emergency order to restrict Knight’s visits, she stated that

Knight continued to refuse to provide his address. She stated that she voluntarily agreed to

reinstate the parenting plan after Knight obtained suitable housing.




                                                  5
No. 53793-1-II


       Lang-Knight testified that Knight had used AK and EK for purposes of soliciting funds

on a website page to buy bunk beds. The website included pictures of AK and EK. This

apparently was in violation of a provision in a court order that stated that he was not allowed to

talk about Lang-Knight online or use AK or EK for purposes of financial gain.

Knight Testimony

       Knight generally disagreed with Lang-Knight’s characterization of some of the events

above. He testified that Lang-Knight was difficult with respect to communicating information

about their children, such as refusing to answer him when he asked her how AK was doing with

attending the Boys and Girls Club. He also pointed to the fact that he was never notified about

his daughter being taken to urgent care at one point.

       Knight conceded that he did not follow proper procedure to return the shared notebook to

Lang-Knight and explained that he refused to use the notebook because the notebook was kept in

their daughter’s backpack and she could read it on the way home on the bus.

Trial Court Ruling

       Following trial, the trial court entered a final parenting plan designating Lang-Knight as

the primary residential parent. The plan provided that the children would live with Knight every

other weekend, every other Wednesday, and every other week in the summer.

       The trial court ordered that Lang-Knight would have sole decision-making authority

regarding the children’s schooling and health care. The court limited Knight’s decision making

authority based on a finding that Knight engaged in abusive use of conflict “in a way that

endangers or damages the psychological development of [AK and EK].” Clerk’s Papers (CP) at

449. But the limitation applied only to decision making, not residential time. The court engaged

in a lengthy colloquy to explain the reasoning behind its ruling.




                                                 6
No. 53793-1-II


        Knight appeals the final dissolution decree, findings of fact and conclusions of law, final

parenting-plan order, and final child support order.

                                             ANALYSIS

A.      STANDARD OF REVIEW

        A trial court has broad discretion in developing a parenting plan. In re Marriage of

Katare, 175 Wn.2d 23, 35, 283 P.3d 546 (2012). This discretion is guided by (1) RCW

26.09.184, which states the objectives of a parenting plan and identifies the required provisions;

(2) RCW 26.09.187(3)(a), which lists seven factors that the court must consider when adopting

residential provisions; (3) RCW 26.09.002, which declares that the best interests of the child is

the standard for determining parental responsibilities; (4) RCW 26.09.191(1)-(2), which provide

certain factors that require limitations of a parent’s decision-making and residential time, and (5)

RCW 26.09.191(3), which provides certain factors that permit limitations on any parenting plan

provisions. See Katare, 175 Wn.2d at 35-36.

        We review a trial court’s parenting plan for abuse of discretion. In re Marriage of Black,

188 Wn.2d 114, 127, 392 P.3d 1041 (2017). A trial court abuses its discretion when a decision is

manifestly unreasonably or based on untenable grounds or reasons. Id. We review the trial

court’s findings of fact to determine whether substantial evidence supports them. Id. Evidence

is substantial if it is sufficient in quantity to persuade a fair-minded person of the truth of the

declared premise. Id. On appeal, we do not review the trial court’s credibility determinations or

reweigh the evidence. Id.

        Appellate courts are extremely reluctant to disturb child placement decisions “[b]ecause

the trial court hears evidence firsthand and has a unique opportunity to observe the witnesses.”

In re Parenting & Support of C.T., 193 Wn. App. 427, 442, 378 P.3d 183 (2016).




                                                   7
No. 53793-1-II


B.     ABUSIVE USE OF CONFLICT

       Knight argues that the trial court erred when it designated Lang-Knight as the primary

residential parent and sole decision-making authority in part because Knight had engaged in an

abusive use of conflict. He claims that substantial evidence does not support the court’s abusive

use of conflict finding. We disagree.

       1.   Legal Principles

       Under RCW 26.09.191(3)1, the trial court has discretion to preclude or limit any

provisions of the parenting plan if one of seven factors is present. The rationale for imposing

limitations on a parenting plan is that “[a] parent’s involvement or conduct may have an adverse

effect on the child’s best interests.” RCW 26.09.191(3). “The trial court has discretion to

determine whether the evidence presented meets the requirements of RCW 26.09.191.” In re

Parenting & Support of L.H., 198 Wn. App. 190, 194, 391 P.3d 490 (2016).

       Relevant here, RCW 26.09.191(3)(e) states that a limitation on parenting plan provisions

may be imposed when there is an “abusive use of conflict by the parent which creates the danger

of serious damage to the child’s psychological development.” A party is not required to show

actual damage to the child’s psychological development. In re Marriage of Burrill, 113 Wn.

App. 863, 872, 56 P.3d 993 (2002). Courts have made an abusive use of conflict finding when

one parent has inserted a child into a parental conflict which could psychologically damage the

child. See id. at 867-68.




1
  RCW 26.09.191 has been amended since the events of this case transpired. Because these
amendments do not impact the statutory language relied on by this court, we refer to the current
statute.



                                                8
No. 53793-1-II


       2.    Analysis

       The trial court did not specify the factual basis for its abusive use of conflict finding, but

the court apparently found Lang-Knight’s overall testimony credible. Lang-Knight testified that

Knight consistently failed to abide by several provisions of the temporary parenting plan which

caused significant conflict between her and Knight and great distress for their children.

Specifically, the record shows that Knight attempted to insert himself into his children’s lives in

violation of the temporary parenting plan several times, which inevitably placed AK and EK in

the middle of Knight and Lang-Knight’s contentious dissolution proceedings. See Burrill, 113

Wn. App. at 867-68. Knight refused to use the recommended notebook to communicate with

Lang-Knight and used AL to pass along messages to AK and EK. Finally, Knight used images

of AK and EK for purposes of soliciting funds on a GoFundMe website without consulting

Lang-Knight.

       Based on Lang-Knight’s testimony and corroborative testimony from Bertrand and

Vetter, the evidence supports a finding that Knight was a significant source of conflict and that

his failure to abide by the provisions in the temporary parenting plan posed as a danger of serious

psychological damage to the children. Knight disagreed with Lang-Knight’s characterization of

the conflict between them and specific events, but it is within the trial court’s discretion to weigh

the evidence and determine witness credibility. Black, 188 Wn.2d at 127. For the same reason,

Vetter’s opinion that there should not be any RCW 26.09.191 restrictions is not fatal to the trial

court’s abusive use of conflict finding. Accordingly, we conclude that substantial evidence

supports the trial court’s finding of an abusive use of conflict.

       Knight claims that the trial court’s abusive use of conflict finding was inconsistent and

confusing and that it was unclear whether the trial court actually limited Knight’s residential time




                                                  9
No. 53793-1-II


on the basis of that finding. But the trial court’s oral ruling clearly stated the abusive use of

conflict finding, and the court stated that the finding would not affect the parenting schedule and

was otherwise factored into the final parenting plan. This statement is consistent with the final

parenting plan, which stated that “[t]here are no limitations or conditions that apply [under RCW

26.09.191] except for that of decision making authority” and that Lang-Knight had sole decision-

making authority regarding school and health care in part because of the abusive use of conflict

finding. CP at 450 (emphasis added). The parenting time schedule is separate from who has

decision-making authority. Accordingly, we reject Knight’s argument that the trial court’s

rulings were inconsistent and confusing.

       Relying on In re Marriage of Chandola, 180 Wn.2d 632, 636, 327 P.3d 644 (2014),

Knight also claims that the trial court was required to find evidence of a parent’s problematic

conduct and actual harm to the child caused by the conduct. But the court in Chandola imposed

restrictions under RCW 26.09.131(3)(g), not under RCW 26.09.131(3)(e). 180 Wn.2d at 636.

Restrictions based on an abusive use of conflict finding does not require actual psychological

damage. Burrill, 113 Wn. App. at 872. A party only needs to show that there is a danger of such

damage. Id. And as stated above, there is substantial evidence to support the trial court’s

abusive use of conflict finding.

       We hold that the trial court did not err in finding that Knight had engaged in the abusive

use of conflict justifying a limitation under RCW 26.09.191(3)(e).

C.     OTHER ASSIGNMENTS OF ERRORS

       Knight lists several additional assignments of error regarding the trial court’s entry of the

dissolution decree, findings of fact and conclusions of law, final parenting plan, and child




                                                  10
No. 53793-1-II


support order. But Knight only makes vague, passing references to these assignments of error in

his brief and presents no argument regarding them.

          We generally do not consider an assignment of error if the appellant offers no argument

regarding that assignment of error. Cave Props. v. City of Bainbridge Island, 199 Wn. App. 651,

667, 401 P.3d 327 (2017); see also RAP 10.3(a)(6). In addition, we hold self-represented

litigants to the same standards as attorneys, who must comply with the rules of appellate

procedure. In re Marriage of Olson, 69 Wn. App. 621, 626, 850 P.2d 527 (1993). Accordingly,

we decline to address Knight’s additional assignments of error because he does not offer any

argument, authority, or citations to the record to support his claims.

D.        ATTORNEY FEES ON APPEAL

          Lang-Knight argues that she should be awarded reasonable attorney fees under RAP 18.1,

apparently on the grounds of Knight’s alleged intransigence. We decline to award fees on

appeal.

          RAP 18.1(a) provides that a party may have a right to recover reasonable attorney fees on

appeal if applicable law grants the party the right to do so. Here, Lang-Knight argues that this

court may award attorney fees in a dissolution case based on a party’s intransigence and

obstruction, citing Katare, 175 Wn.2d at 42, and Chandola, 180 Wn.2d at 657. However, there

is no indication of Knight’s intransigence on appeal. Therefore, we decline to award attorney

fees to Lang-Knight on this basis.

                                            CONCLUSION

          We affirm the trial court’s dissolution orders.




                                                   11
No. 53793-1-II


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                      MAXA, J.


 We concur:



 WORSWICK, P.J.




 CRUSER, J.




                                                 12